WR-83,664-01
                                                                      COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                   Transmitted 11/18/2015 10:29:38 AM
                              CELIA M. SAMS                          Accepted 11/18/2015 12:53:13 PM
                                                                                       ABEL ACOSTA
                            ATTORNEY AT LAW                                                    CLERK
                                 P.O. Box 775
                           Rowlett, TX 75030-0775                       RECEIVED
                                                                 COURT OF CRIMINAL APPEALS
                             Phone: 214-587-7495                       11/18/2015
                                                                   ABEL ACOSTA, CLERK
                             Fax: 1-866-214-4350
                         Email: celiamsams@gmail.com

November 17, 2015

Honorable Judges Of The Court Of Criminal Appeals
Court of Criminal Appeals
P.O.Box 12308, Capital Station
Austin, Texas 78711

Attn: 11.07 Writs

Re:   Request for Extension relating to Ex Parte Daniel Maples

      Trial Court No W99 00670, WR---

      To the Honorable Judges of the Court of Criminal Appeals:

       The purpose of this letter is to request additional time to complete the
investigation and prepare findings of fact and conclusions of law in this matter.

       The Court master handling these writs has been working diligently on this
investigation, however needs additional time for a number of reasons:

      1. The writ application is extensive, including six grounds comprised of
         twenty-four pages, with a Memorandum of Law consisting of over one
         hundred pages, and four hundred forty-four pages of exhibits.
         Further, Applicant has more recently filed additional Motions and
         Exhibits. His grounds include ineffective assistance of counsel,
         involuntary plea, and Brady violations, and perjured testimony, among
         others.

      2. Pursuant to a request by the trial court, on August 6, 2015 this Court
         granted an extension of time from the original deadline of August 3, 2015
         to November 4.
      3. Pursuant to it’s own order, this Court on August 26 abated these
         proceedings and set a new deadline of November 24.

      4. On September 30, 2015 the Court Reporter made available to the parties
         a record of the plea and punishment hearings which occurred from April
         25- April 28, 2000, consisting of 596 pages. She had re-generated it
         from tapes, as her notes and exhibits were no longer available.

      5. October 30, 2015, the District Attorney filed their Amended Response,
         consisting of 57 pages.

      6. On October 31, Applicant filed his Response to State’s Amended
         Response, consisting of 35 pages.

      7. Applicant has since filed Applicant’s Proposed Findings, consisting of 14
         pages.

      8. The Writ Master has reviewed and analyzed all these documents, but has
         not had sufficient time to complete her Proposed Findings of Fact and
         Conclusions of Law and submit them to the trial court and allow time for
         the trial court to review and approve them before the deadline set by this
         Court in its order dated August 26, 2015, i.e. Tuesday November 24.

      Therefore, I am requesting thirty additional days to complete proposed
findings of fact and conclusions of law, and allow the trial court time to review and
approve them for submission to this Court.

      If you have any questions please contact me.

      Thank you.
                                             Very truly yours,

                                             “s” Celia M. Sams

                                             Celia M. Sams
                                             As Writ Master for
                                             Judge Dominique Collins
                                             Criminal District Court #4